415 U.S. 936
94 S. Ct. 1452
39 L. Ed. 2d 494
Nat Villiam WRIGHTv.NORTH CAROLINA and David Henry, Warden.
No. 73-5679.
Supreme Court of the United States
February 19, 1974

On petition for writ of certiorari to the United States Court of Appeals for the Fourth Circuit.
The petition for a writ of certiorari is denied.
Mr. Justice DOUGLAS, dissenting.


1
The petitioner in this case challenges the admission at his trial for rape of certain self-incriminating statements. The statements were the result of police interrogation preceded by warnings which the petitioner asserts to be inadequate in light of the requirements enunciated in Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966). The warning petitioner received stated in pertinent part:


2
'You have the right to talk to a lawyer for advice before we      ask any questions, and to have him with you during      questioning. You have this right to the advice and presence      of a lawyer even if you cannot afford to hire one. We have no      way of giving you a lawyer but one will be appointed for you,      if you wish, if and when you go to court.'


3
Petitioner contends that the right to appointed counsel only 'if and when he goes of court' is contrary to Miranda, supra, where we said:


4
'This does not mean, as some have suggested, that each police      station must have a 'station house lawyer' present at all      times to advise prisoners. It does mean, however, that if      police propose to interrogate a person they must make known      to him that he is entitled to a lawyer and that if he cannot      afford one, a lawyer will be provided for him prior to any      interrogation.' 384 U.S., AT 474, 86 S. Ct. 1602 (emphasis      added).


5
The validity of warnings which advise only of some in futuro right to counsel is an issue on which lower courts are divided. Courts of Appeal for the Seventh, Ninth and Tenth Circuits have all concluded that such warnings are inadequate compliance with Miranda.1 In this case the Court of Appeals for the Fourth Circuit joined the Second, Fifth, and Eighth Circuits in holding the warnings adequate.2 State courts are also widely divided on this issue with Alabama, Arkansas, Idaho, Kansas, Oklahoma, and Washington finding the warnings insufficient3 while Illinois, Indiana, Michigan, Mississippi, and New York have reached a contrary result.4


6
We are, of course, the only source of resolution for this conflict and it is our obligation to provide uniformity on such important federal constitutional questions. In reforming the Court's jurisdiction in 1925 the purpose was to allow us to 'hear and determine those cases which should alone engage [our] attention,' since under the prior law the Court was 'hindered from . . . efficiently functioning in the performance of its highest duty of interpreting the Constitution and preserving uniformity of decision by the intermediate courts of appeals.' H.R.Rep.No.1075, 68th Cong., 2d Sess., at 2 (1925). Mr. Justice Van Devanter had told Congress that the prime consideration in the exercise of discretionary jurisdiction was 'whether the case is of such a character that the last word, the ultimate guiding rule, should be announced by the Supreme Court, so that there may be uniformity of decision in the several circuits courts of appeal, and also uniformity of decision in the State Courts insofar as federal matters are concerned.' Hearings before Subcomm. of Sen. Comm. on Judiciary, 68th Cong., 1st Sess., at 29-30 (1924).


7
Because of the present conflict, the extent of one's federal constitutional rights varies according to the State or Circuit in which the question is presented. I would grant certiorari in order to resolve the issue and provide uniformity.



1
 United States ex rel. Williams v. Twomey, 467 F.2d 1248 (CA 7 1972); United States v. Garcia, 431 F.2d 134 (CA 9 1970); Coyote v. United States, 380 F.2d 305 (CA 10 1967), cert. denied, 389 U.S. 992, 88 S. Ct. 489, 19 L. Ed. 2d 484.


2
 Massimo v. United States, 463 F.2d 1171 (CA 2 1971), cert. denied, 409 U.S. 1117, 93 S. Ct. 920, 34 L. Ed. 2d 700; United States v. Lacy, 446 F.2d 511 (CA 5 1971); Klingler v. United States, 409 F.2d 299 (CA 8 1969).


3
 Square v. State, 283 Ala. 548, 219 So. 2d 377 (1969); Moore v. State, 251 Ark. 436, 472 S.W.2d 940 (1971); State v. Grierson, 95 Idaho 155, 504 P.2d 1204 (1972) (dicta); State v. Carpenter, 211 Kan. 234, 505 P.2d 753 (1972); Reese v. State, 499 P.2d 450 (Okla.Cr.App.1972); State v. Creach, 77 Wash.2d 194, 461 P.2d 329 (1969).


4
 People v. Williams, 131 Ill.App.2d 149, 264 N.E.2d 901 (1970); Jones v. State, 253 Ind. 235, 252 N.E.2d 572 (1969); People v. Campbell, 26 Mich.App. 196, 182 N.W.2d 4 (1970), cert. denied, 401 U.S. 945, 91 S. Ct. 960, 28 L. Ed. 2d 228 (1971); Evans v. State, Miss., 275 So. 2d 83 (1973); People v. Swift, 32 A.D.2d 183, 300 N.Y.S.2d 639 (1969), cert. denied, 396 U.S. 1018, 90 S. Ct. 584, 24 L. Ed. 2d 510 (1970).